Name: Council Regulation (EEC) No 3590/82 of 21 December 1982 on imports into the Community of agricultural products originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 82 Official Journal of the European Communities No L 375 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3590 / 82 of 21 December 1982 on imports into the Community of agricultural products originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , by its Decision No 1 / 80 , the EEC - Turkey Association Council decided to abolish the customs duties still applicable to imports into the Community of agricultural products originating in Turkey which may not yet be imported into the Community free of customs duty; Whereas in respect of such products : ( a ) duties equivalent to or less than 2% are to be abolished from 1 January 1981 ; (b ) duties of more than 2 % are to be abolished in four stages according to the following timetable : becomes necessary to adjust duties on agricultural imports from Turkey accordingly ; Whereas this Regulation should therefore contain provisions enabling the Member States', customs administrations to determine what customs duties should apply to agricultural products originating in Turkey when Common Customs Tariff duties are changed or suspended ; Whereas the Annex to this Regulation takes account of modifications or suspensions of Common Customs Tariff duties applicable on 1 January 1983 ; whereas , consequently , Member States need only take account of modifications or suspensions applicable from 2 January 1983 ; Whereas , in the case of products for which Community rules require a certain import price to be observed , application of the tariff preference is subject to observance of that price ; Timetable Rate of reduction As from 1 January 1981 30% As from 1 January 1983 60% As from 1 January 1985 80% As from 1 January 1987 100% Whereas , for certain products , detailed rules of application have been established as regards quantities or seasonal restrictions by the exchange of letters of 20 January 1981 between the Community and Turkey ( J ), account having been taken of the interests of both parties ; Whereas the step-by-step elimination of the customs duties applied by the Community to imports originating in Turkey does not conflict with the principles and machinery of the common agricultural policy ; Whereas the elimination of customs duties by the Community , as provided for in Article 1 of this Regulation , is subject to the observance of normal conditions of competition by Turkey; ( c) duties reaching a level of 2% or less during the process of tariff dismantling are to be abolished completely ; Whereas it is necessary to take measures for the second period beginning 1 January 1983 and ending 31 December 1984 ; Whereas Common Customs Tariff duties , which directly influence the level of duties applicable under Decision No 1 / 80 , are often reduced or suspended and it therefore 0 ) OJ No L 65 , 11 . 3 . 1981 , p . 36 . No L 375 / 2 Official Journal of the European Communities 31 . 12 . 82 Article 3Whereas , in accordance with Article 119 of the 1979 Act of Accession , the Community adopted Council Regulation (EEC) No 3555 / 80 of 16 December 1980 determining the arrangements to be applied with regard to imports into Greece originating in Algeria , Israel , Malta , Morocco , Portugal , Syria , Tunisia or Turkey ( J ); whereas this Regulation therefore applies to the Member States other than Greece , 1 . In the case of products for which Community rules require a certain import price to be observed , application of the preferential tariff shall be subject to observance of that price . In the case of fishery products for which a reference price is fixed , application of the preferential tariff shall be subject to observance of that reference price . HAS ADOPTED THIS REGULATION: Article 1 2 . For the purposes of this Regulation , 'originating products' means products fulfilling the conditions laid down in Association Council Decision 4 / 72 annexed to Regulation (EEC) No 428 / 73 ( 2 ), as amended by Deci ­ sion 1 / 75 of 26 May 1975 annexed to Regulation (EEC ) No 1431 /75 ( 3 ). 1 . Products originating in Turkey which are listed in Annex II to the EEC Treaty , other than those listed in the Annex hereto , shall be admitted for importation into the Member States other than Greece free of customs duty . 2 . Products originating in Turkey which are listed in the Annex hereto shall be admitted for importation into the Member States other than Greece at the levels of customs duty indicated in each case . 3 . x The methods of administrative cooperation for ensuring that imports of the products referred to in Article 1 benefit from the reduced customs duties shall be those laid down in Association Council Decision No 5 / 72 annexed to Council Regulation (EEC ) No 428 / 73 , as last amended by Decision No 1 / 78 of 18 July 1978 annexed to Council Regulation (EEC) No 2152 / 78 ( 4 ). Article 2 Article 4 1 . The reduction of customs duties by the Community as provided for in Article 1 shall be subject to observance by Turkey of the normal conditions of competition defined in Articles 43 to 47 of the Additional Protocol ; if a given product is found to have been the subject of dumping , of aid or of measures incompatible with the principles set out in the Articles referred to , the Community may, without prejudice to the other provisions of those Articles , reimpose the full duty on imports of that product into the Community until such time as the dumping, aids or other measures have been discontinued . 1 . From 2 January 1983 , where Common Customs Tariff duties are reduced or suspended either temporarily or in the context of a tariff quota in relation to certain , products listed in the Annex , the customs duties applying to those products originating in Turkey shall be reduced in proportion to the application of those reductions or suspensions . 2 . Paragraph 1 shall not apply where duties have been reduced or suspended under the system of generalized preferences or as concessions to countries which have concluded preferential agreements with the Community . 3 . Where Common Customs Tariff duties are reduced or suspended subject to specific conditions , reduction of duties on imports of products originating in Turkey, as provided for in paragraph 1 , shall be subject to the same conditions . 4 . Duties reduced or suspended in accordance with paragraph 1 which reach a level equivalent to or less than 2% shall not be collected . The same rule shall apply to specific duties if their application results in an ad valorem charge equivalent to or less than 2 % . 5 . For the purpose of calculating the reduced duty resulting from the implementation of paragraph 1 , the second and subsequent decimal place shall be ignored . 2 . The procedure applicable for implementing paragraph 1 shall be that stipulated in Council Regulation (EEC) No 1842 / 71 of 21 June 1971 on the protective measures provided for in the Additional Protocol to the Agreement of Association between the European ( 2 ) OJ No L 59 , 5 . 3 . 1973 , p . 73 . ( 3 ) OJ No L 142 , 4 . 6 . 1975 , p . 1 . ( 4 ) OJ No L 253 , 15 . 9 . 1978 , p . 1 .(*) OJ No L 382 , 31 . 12 . 1980 , p . 1 . 31 . 12 . 82 Official Journal of the European Communities No L 375 / 3 application , in the event of an emergency , of measures provided for in Community legislation . Article 5 Economic Community and Turkey and in the Interim Agreement between the European Economic Community and Turkey ( 1 ), without prejudice to the procedures defined in the Articles mentioned in that paragraph . 3 . In the event of disturbances or the threat of disturbances on the Community market resulting either from quantities or prices of exports of products originating in Turkey which customs duties have been removed , consultations shall be held in the Association Council as soon as possible , without prejudice to the This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1982 . For the Council The President O. MÃLLER (&gt;) OJ No L 192 , 26 . 8 . 1971 , p . 14 . No L 375 / 4 Official Journal of the European Communities 31 . 12 . 82 ANNEX CCT heading No Description Rate of duty (% ) 01.02 Live animals of the bovine species : A. Domestic species : II . Other 6-4 + (L ) 01.06 Other live animals : A. Domestic rabbits 2-8 B. Pigeons 4 02.01 Meat and edible offals of the animals falling within heading No 01 . 01 , 01.02 , 01.03 or 01.04 , fresh , chilled or frozen : A. Meat II . Of bovine animals : a ) Fresh or chilled 8 % + (L ) ( a ) b ) Frozen 8 % + (L ) ( a ) ( b ) ( c ) B. Offals : II . Other : b ) of bovine animals : I. Livers 2-8 02.06 Meat and edible meat offals ( except poultry liver ), salted in brine , dried or smoked : A. Horsemeat , salted , in brine or dried 4-6 C. Other L Of bovine animals : a ) Meat 9-6 % + (L ) b ) Offals 8-8 II . Of sheep and goats : ex b ) Offals  Of domestic sheep 9-6 03.01 Fish , fresh ( live or dead ), chilled or frozen : A. Freshwater fish : L Trout and other salmonidae : a ) Trout 4-8 III . Carp 3-2 ( a ) A rate of 8 % shall be applicable for 'high quality' meat , with or without bone , falling within subheading 02.01 ex A II , within the limits of a global annual tariff quota of 21 000 tonnes , without prejudice to the tariff quota for subheading 02.01 A II b ). Qualification for the quota is subject to conditions to be determined by the competent authorities . ( b ) A rate of 8 % shall be applicable within the limits of a global annual tariff quota of 50 000 tonnes (without bone), of which 16 500 tonnes may be subject to the application of monetary compensatory amounts . ( c ) A rate of 8 % for buffalo meat shall be applicable within the limits of an annual tariff quota of 2 250 tonnes (without bone), without prejudice to the tariff quota for subheading 02.01 A II b ). Qualification for the quota is subject to conditions to be determined by the competent authorities . 31 . 12 . 82 Official Journal of the European Communities No L 375 / 5 CCT heading No Description Rate of duty ( % ) 03.01 B. Saltwater fish : (cont'd) I. Whole , headless or in pieces : a ) Herring : 2 . From 16 June to 14 February : aa ) Fresh or chilled 6(a ) bb ) frozen 6 ( a ) b ) Sprats : 2 . From 16 June to 14 February 5-2 d ) Sardines ( Sardina pilchardus ): 1 . Fresh or chilled 9-2 2 . Frozen 9-2 p ) Anchovies (Engraulis spp .): 1 . Fresh or chilled 6 2 . Frozen 6 II . Fillets : a ) Fresh or chilled 7-2 b ) Frozen : 1 . Of cod (Gadus morrhua , Boreogadus saida , Gadus ogac ) 6 ( b ) 2 . Of saithe (Pollachius virens ) 6 3 . Of haddock (Melanogrammus aeglefinus ) 6 4 . Of redfish ( Sebastes spp .) 5-4 5 . Of whiting (Meriangus meriangus ) 6 6 . Of ling (Molva spp .) 6 7 . Of tuna (Thunnus spp . and Euthynnus spp .) 7-2 8 . Of mackerel(Scomberscombrus , Scomber japonicus and , Orcynopsis unicolor ) 6 9 . Of hake (Merluccius spp .) 6 10 . Of sharks ( Squalus spp .) 6 11 . Of plaice (Pleuronectes platessa ) 6 12 . Of flounder (Platichthys flesus ) 6 13 . Of herring 6 14 . Other 6 C. Livers and roes 4 ( c ) ( d ) 03.02 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : ( a ) Duty exemption until 14 February 1983 within the limits of an erga omnes annual tariff quota of 84 700 tonnes to be granted by the competent authorities and subject to compliance with the reference price . Duty exemption from 16 June 1983 until 14 February 1984 within the limits of an erga omnes tariff quota of 74 000 tonnes to be granted by the competent authorities and subject to compliance within the reference price . ( b ) Duty rate reduced to 3-2 % for cod of the species Gadus morrhua until 31 December 1983 within the limits of an erga omnes annual Community tariff quota of 10 000 tonnes to be granted by the competent authorities . ( c ) Duty rate suspended up to and including 30 June 1983 in respect of soft roes , frozen , intended for the manufacture of deoxyribonucleic acid (DNA ). Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . ( d ) Duty rate suspended up to and including 30 June 1983 in respect of hard fish roes , fresh , chilled or frozen . No L 375 / 6 Official Journal of the European Communities 31 . 12 . 82 CCT heading No Description Rate of duty ( % ) 03.02 A. Dried , salted or in brine : (cont'd) I. Whole , headless or in pieces : d ) Atlantic halibut (Hippoglossus hippoglossus ) 2-4 II . Fillets : b ) Of salmon , salted or in brine 2-4 c) Of lesser or Greenland halibut (Reinhardtius hippoglos ­ soides ), salted or in brine 2-4 d ) Other 2-5 B. Smoked , whether or not cooked before or during the smoking process : III . Lesser or Greenland halibut (Reinhardtius hippoglossoides ) 2-4 IV . Atlantic halibut (Hippoglossus hippoglossus ) 2 -5 V. Mackerel (Scomber scombrus , Scomber japonicus and Orcy ­ nopsis unicolor ) 2-2 VI . Trout 2-2 VII . Eels (Anguilla spp .) 2-2 VIII . Other 2-2 03.03 Crustaceans and molluscs , whether in shell or not , fresh ( live or dead), chilled , frozen , salted , in brine or dried ; crustaceans , in shell , simply boiled in water : A. Crustaceans : V. Other : a ) Norway lobsters (Nephrops norvegicus ): 1 . Frozen 4-8 2 . Other 4-8 b ) Other 4-8 B. Molluscs : I. Oysters : b ) Other 7-2 II . Mussels 4 04.06 Natural honey 10-8 06.01 Bulbs , tubers , tuberous roots , corms , crowns and rhizomes , dormant , in growth or in flower : A. Dormant 3-2 B. In growth or in flower : I. Orchids , hyacinths , narcissi and tulips 3 06.02 Other live plants , including trees , shrubs , bushes , roots , cuttings and slips : A. Unrooted cuttings and slips : II . Other 4 D. Other 5-2 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared : A. Fresh : I. From 1 June to 31 October 9-6 II . From 1 November to 31 May 6-8 B. Other 8 06.04 Foliage , branches and other parts (other than flowers or buds ) of trees , shrubs , bushes and other plants , and mosses , lichens and grasses , being goods of a kind suitable for bouquets or ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared : 31 . 12 . 82 Official Journal of the European Communities No L 375 / 7 CCT heading No Description Rate of duty ( % ) 06.04 (cont'd) B. Other : I. Fresh 4 II . Not further prepared than dried 2-4 III . Other 6-8 07.01 Vegetables , fresh or chilled : A. Potatoes : I. Seed potatoes ( a ) 3-2 II . New potatoes : ex a ) From 1 January to 15 May :  From 1 January to 31 March 6  From 1 April to 15 May 15 b ) From 16 May to 30 June 21 III . Other : a ) For the manufacture of starch ( a ) 3-6 b ) Other 7-2 B. Cabbages , cauliflowers and Brussels sprouts : I. Cauliflowers : a ) From 15 April to 30 November 6-8 with a min. of 0-8 ECU per 100 kg net b ) From 1 December to 14 April 4-8 with a min. of 0-5 ECU per 100 kg net II . White cabbages and red cabbages 6 with a min. of 0-2 ECU per 1 00 kg net III . Other 6 C. Spinach 5-2 D. Salad vegetables , including endive and chicory : I. Cabbage lettuce : a ) From 1 April to 30 November 6 with a min. of 1 ECU per 100 kg gross b ) From 1 December to 31 March 5-2 with a min. of 0-6 ECU per 100 kg gross II . Other 5-2 (a ) Entry under this subheading is subject to conditions to be determined by the component authorities . No L 375 / 8 Official Journal of the European Communities 31 . 12 . 82 CCT heading No Description Rate of duty (% ) 07.01 (cont'd) F. Leguminous vegetables , shelled or urishelled : I. Peas : a ) From 1 September to 31 May 4 b ) From 1 June to 31 August 6-8 II . Beans ( of the species Phaseolus ): ex a ) From 1 October to 30 June :  From 1 October to 31 October 13 with a min. of 2 ECU per 100 kg net  From 1 May to 30 June 13 with a min. of 2 ECU per 100 kg net b ) From 1 July to 30 September 17 subject to a min. of 2 ECU per 100 kg net III . Other :  Broad beans (Vicia faba major L. ):  From 1 July to 30 April 2-2  From 1 May to 30 June 14  Other 5-6 G. Carrots , turnips , salad beetroot , salsify , celeriac , radishes and similar edible roots : I. Celeriac ( rooted celery or German celery ): a ) From 1 May to 30 September 5-2 b ) From 1 October to 30 April 6-8 II . Carrots and turnips 6-8 III . Horse-radish (Cochlearia armoracia ) 6(a ) IV . Other 6-8 ex H. Onions , shallots and garlic :  Onions , from 16 May to 14 February 12  Shallots and garlic 4-8 IJ . Leeks and other alliaceous plants ( for example , chives , Welsh onions ) 5-2 K. Asparagus 6-4 L. Artichokes 5-2 M. Tomatoes : L From 1 November to 14 May 4-4 with a min. of 0-8 ECU per 100 kg net ( a ) Duty rate suspended to 4-4 % ( suspension ) up to and including 30 June 1983 . 31 . 12 . 82 Official Journal of the European Communities No L 375 / 9 CCT heading No Description Rate of duty ( % ) 07.01 (cont'd) M. II . From 13 May to 31 October P. Cucumbers and gherkins : I. Cucumbers : 7-2 with a min. of 1-4 ECU per 100 kg net a ) From 1 November to 15 May 6-4 b ) From 16 May to 31 October 8 II . Gherkins 6-4 Q. Mushrooms and truffles : I. Cultivated mushrooms 6-4 III . Flap mushrooms 2-8 IV . Other 3-2 R. Fennel 4 T. Other :  Aubergines , from 15 January to 30 April 2-5  Aubergines , from 1 May to 14 January 16  Celery sticks :  From 1 January to 30 April 3-2  From 1 May to 31 December 16  Vegetable marrows ( including courgettes ) and pumpkins :  From 1 December to end of February 2-5  From 1 March to 30 November 16  Parsley 2-5  Other 6-4 07.02 Vegetables (whether or not cooked), preserved by freezing : A. Olives 7-6 B. Other 7-2 07.03 Vegetables provisionally preserved in brine , in sulphur water or in other preservative solutions , but not specially prepared for immediate con ­ sumption : C. Onions 3-6 D. Cucumbers and gherkins 6 E. Other vegetables 4-8 ( a ) F. Mixtures of vegetables specified above 6 07.04 Dried , dehydrated or evaporated vegetables , whole , cut , sliced , broken or in powder , but not further prepared : A. Onions 5-6 B. Other :  Garlic 5-6  Other 6-4 ( b ) ( c ) ( a ) Duty rate suspended up to and including 30 June 1983 in respect of mushrooms , excluding cultivated mushrooms within the meaning of subheading 07.01 Q. I , in salted or sulphur water or to which other substances ensuring their temporary preservation have been added , but not specially prepared for immediate consumption . ( b ) Duty rate suspended up to and including 30 June 1983 in respect of mushrooms , excluding cultivated mushrooms within the meaning of subheading 07.01 Q. I , dired , dehydrated or evaporated , whole or in identifiable slices or pieces , intended for treatment other than simple repacking for retail sale . Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . However , the suspension is not allowed where the treatment is carried out by retail sale or catering undertakings . ( c ) Duty rate reduced to 4 % until 30 June 1983 for sweet red or green peppers , dried , dehydrated or evaporated , in pieces , with a moisture content not exceeding 9-5 % , but not further prepared . No L 375 / 10 Official Journal of the European Communities 31 . 12 . 82 CCT heading No Description Rate of duty ( % ) 08.01 Dates , bananas , coconuts , Brazil nuts , cashew nuts , pineapples , avo ­ cados , mangoes , guavas and mangosteens , fresh or dried , shelled or not : B. Bananas 8(a ) C. Pineapples 3-6 08.02 Citrus fruit , fresh or dried : A. Oranges : I. Sweet oranges , fresh : d ) From 16 October to 31 March 3-2 II . Other : a ) From 1 April to 15 October :  Fresh 2-4  Other 6 b ) From 16 October to 31 March :  FrÃ §sh 3-2  Other 8 B. Mandarins ( including tangerines and satsumas); clementines , wil ­ kings and other similar citrus hybrids :  Fresh 3-2  Other 8 C. Lemons :  Dried 3-2 E. Other 6-4 08.03 Figs , fresh or dried : ex B. Dried :  Other than packings of a net capacity of not more than 15 kg 4 08.04 Grapes , fresh or dried : A. Fresh : I. Table grapes : a ) From 1 November to 14 July : 2 . Other :  From 1 November to 14 November 18  From 15 November to 30 April 2-8  From 1 May to 17 June 18  From 18 June to 14 July 3-6 b ) From 15 July to 31 October :  From 15 to 17 July 4-4  From 18 July to 31 October 22 II . Other : a ) From 1 November to 14 July 7-2 b ) From 15 July to 31 October 8-8 ( a ) Duty exemption granted in the Federal Republic of Germany within the limits of a tariff quota . 31 . 12 . 82 Official Journal of the European Communities No L 375 / 11 CCT heading No Description Rate of duty ( % ) 08.05 Nuts other than those falling within heading No 08.01 , fresh or dried , shelled or not : A. Almonds : II . Other : 2-8 B. Walnuts 3-2 C. Chestnuts 2-8 ex G. Other :  Hazelnuts 4(a ) 08.06 Apples , pears and quinces , fresh : A. Apples : I. Cider apples , in bulk , from 16 September to 15 December 3-6 with a min. of 0-1 ECU per 100 kg net II . Other : a ) From 1 August to 31 December 5-6 with a min. of 0-9 ECU per 100 kg net b ) From 1 January to 31 March 3-6 with a min. of 0-8 ECU per 100 kg net c ) From 1 April to 31 July 2-4 with a min. of 0-5 ECU per 100 kg net B. Pears : I. Perry pears , in bulk , from 1 August to 31 December 3-6 with a min. of 0-1 ECU per 100 kg net II . Other : a ) From 1 January to 31 March 4 with a min. of 0-6 ECU per 100 kg net b ) From 1 April to 15 July 2-4 with a min. of 0-7 ECU per 1 00 kg net c) From 16 July to 31 July 4 with a min. of 0-6 ECU per 100 kg net ( a ) Duty exemption within the limits of an annual Community tariff quota of 25 000 tonnes . No L 375 / 12 Official Journal of the European Communities 31 . 12 . 82 CCT heading No Description Rate of duty ( % ) 08.06 (cont'd) B. II . d ) From 1 August to 31 December 5-2 with a min. of 0-8 ECU per 100 kg net 08.07 Stone fruit , fresh : A. Apricots 10 B. Peaches , including nectarines 8-8 C. Cherries : I. From 1 May to 15 July 6 with a min. of 1-2 ECU per 100 kg net II . From 16 July to 30 April 6 D. Plums : I. From 1 July to 30 September 15 with a min. of 3 ECU per 100 kg net II . From 1 October to 30 June :  From 1 October to 30 April 9  From 16 June to 30 June 9 E. Other 6 08.08 Berries , fresh : " A. Strawberries : I. From 1 May to 31 July 6-4 with a min. of 1-2 ECU per 100 kg net II . From 1 August to 30 April 5-6 D. Raspberries , black currants and red currants 4-4 F. Other : I. Fruit of the species Vaccinium macrocarpum and Vaccinium corymbosum 3-2 II . Other 4-8 08.09 Other fruit , fresh :  Melons , from 1 November to 31 May 2-2  Melons , from 1 June to 31 October 11  Water melons , from 1 April to 15 June 2-2  Water melons , from 16 June to 31 March 11  Other 4-4 ( a ) 08.10 Fruit (whether or not cooked ), preserved by freezing , not containing added sugar : A. Strawberries , raspberries and black currants 7-2 B. Red currants , fruit of the species Vaccinium myrtillus , blackberries ( brambleberries ), mulberries and cloudberries 6-6 ( b ) C. Fruit of the species Vaccinium myrtilloides and Vaccinium anu ­ gustifolium ) 4-8 ( b ) ( a ) Duty rate suspended up to and including 30 June 1983 in respect of fresh rose-hips . ( b ) Duty rate suspended up to and including 30 June 1983 in respect of fruit of the species Vaccinium , whether or not cooked , in frozen state , not containing added sugar . 31 . 12 . 82 Official Journal of the European Communities No L 375 / 13 CCT heading No Description Rate of duty ( % ) 08.10 (cont'd) D. Other 7-6 ( a ) ( b ) (c ) 08.11 Fruit provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphurwater or in other preservative solutions ), but unsuitable in that state for immediate consumption : A. Apricots 6-4 B. Oranges 6-4 C. Papaws 2-2 D. Fruit of the species Vaccinium myrtillus 3-2 E. Other 4-4 08.12 Fruit , dried , other than that falling within heading No 08.01 , 08.02 , 08.03 , 08.04 or 08.05 : C. Prunes 4-8 F. Fruit salads : II . Containing prunes 4-8 09.01 Coffee , whether or not roasted or freed of caffeine; coffee husks and skins ; coffee substitutes containing coffee in any proportion : A. Coffee : I. Unroasted : b ) Freed of caffeine 5-2 II . Roasted: a ) Not freed of caffeine 6 b ) Freed of caffeine 7-2 B. Husks and skins 6-2 C. Coffee substitutes containing coffee in any proportion 7-2 10.01 Wheat and mesiin (mixed wheat and rye ): A. Spelt for sowing ( d ) 8 10.06 Rice : A. For sowing (d ) 4-8 11.05 Flour , meal and flakes of potato 7-6 12.02 Flours or meals of oil seeds or oleaginous fruit , non-defatted (excluding mustard flour): A. Of soya beans 3 12.03 Seeds , fruit and spores , of a kind used for sowing: A. Beet seeds :  Commercial seed ( e ) 3-6  Other 5-2 D. Flower seeds ; kohlrabi seeds (Brassica oleracea , caulorapa and gongylodes varieties 2-8 E. Other 3-4 ( a ) Duty rate suspended up to and including 30 June 1983 in respect of fruit of the species Vaccinium , whether or not cooked , in frozen state , not containing added sugar . ( b ) Duty rate suspended up to and including 30 June 1983 in respect of rose-hips , whether or not cooked , in frozen state , not containing added sugar . ( c ) Duty rate suspended up to and including 30 June 1983 in respect of dates , frozen , in immediate packings of a net capacity of 5 kg or more , not intended for the production of alcohol . ( d ) Entry under this subheading is subject to conditions to be determined by the competent authorities . ( e ) Solely for seeds complying with the provisions of the Directives on the marketing of seeds and plants . No L 375 / 14 Official Journal of the European Communities 31 . 12 . 82 CCT heading No Description Rate of duty ( % ) 12.06 Hop cones and lupulin 3-6 13.03 Vegetable saps and extracts ; pectic substances , pectinates and pectates ; agar-agar and other mucilages and thickeners , derived from vegetable products : B. Pectic substances , pectinates and pectates : ex I. Dry :  Pectic substances and pectinates 9-6 ex. II . Other :  Pectic substances and pectinates 5-6 15.02 Fats of bovine cattle , sheep or goats , unrendered ; rendered or solvent-extracted fats ( including 'premier jus') obtained from those unrendered fats : B. Other : I. Unrendered fats of bovine cattle ; rendered or solvent-extrac ­ ted fats ( including 'premier jus ') obtained from those fats 2-4 ex II . Fats of sheep and goats , including 'premier jus ':  Of sheep 2-4 15.04 Fats and oils , of fish and marine mammals , whether or not refined : A. Fish-liver oil : 1 . Of a vitamin A content not exceeding 2 500 international units per gram 2-4 15.07 Fixed vegetable oils , fluid or solid , crude , refined or purified : C. Castor oil : II . Other 3-2 D. Other oils : 1 . For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( a ): b ) Other : 2 . Other 3-2 ( b ) 11 . Other : a ) Palm oil : 1 . Crude 2-4 2 . Other 5-6 b ) Other : I. Solid , in immediate packings of a net capacity of 1 kg or less 8 ( a ) Fin try under this subheading is subject to conditions to be determined by the competent authorities . ( b ) Duty rate 3-2 % with maximum levy of 50 ECU per 100 kg net weight plus a compensatory amount provided for under certain conditions until 30 June 1983 for purified soya-bean oil in glass bottles . Each bottle holds 10 litres of purified soya-bean oil containing by weight : - a minimum of 8-5 % and a maximum of 12 % of palmitic acid esters , - a minimum of 2-5 % and a maximum of 4*7 % of stearic acid esters , - a minimum of 22-4 % and a maximum of 29 % of oleic acid esters , - a minimum of 46-6 % and a maximum of 53-7 % of linoleic acid esters , - a minimum of 7-4 % and a maximum of 11 % of linoleic acid esters , and containing : - not more than 5 millimoles of free fatty acid per kg of oil , - phosphalipids corresponding to a nitrogen content not exceeding 0*04 mg per gram of oil . The soya-bean oil covered by this description is destined for the preparation of emulsions for injections . Checks on its use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 12 . 82 Official Journal of the European Communities No L 375 / 15 CCT heading No Description Rate of dutv ( % ) 15.07 D. II . b ) 2 . Solid , other ; fluid : (cont'd) aa ) Crude 4 bb ) Other 6 15.12 Animal or vegetable oils and fats , wholly or partly hydrogenated , or solidified or hardened by any other process , whether or not refined , but not further prepared : A. In immediate packings of a net capacity of 1 kg or less 8 B. Other 6-8 15.13 Margarine , imitation lard and other prepared edible fats 10 16.02 Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver 6-4 B. Other : II . Game or rabbit meat or offal 6-8 III . Other : b ) Other : 1 . Containing bovine meat or offal : aa ) Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 8 + ( L ) bb ) Other 10-4 2 . Other : aa ) Of sheep or goats 8 bb ) Other 10-4 16.04 Prepared or preserved fish , including caviar and caviar substitutes : A. Caviar and caviar substitutes : I. Cavier ( sturgeon roe ) 12 II . Other 12(a ) B. Salmonidae : I. Salmon 2-5 ( b ) 11 . Other 2-8 C. Herring : I. Fillets , raw , coated with batter or breadcrumbs , deep frozen 6 II . Other 8 D. Sardines 10 E. Tunny 9-6 F. Bonito ( Sarda spp ), mackerel and anchovies :  Bonito and mackerel 8-4  Anchovies 10 G. Other : I. Fillets , raw , coated with batter or breadcrumbs , deep frozen 6 II . Other 8 ( a ) Duty rate suspended up to and including 30 June 1983 in respect of hard fish roes , washed , cleaned of adherent organs and simply salted or in brine . ( b ) Duty rate suspended up to and including 30 June 1983 for salmon for the processing industry for manufacture into pastes or spreads . Checks on its use for this special purpose shall be carried out pursuant to the relevant Community provisions . No L 375 / 16 Official Journal of the European Communities 31 . 12 . 82 CCT heading No Description Rate of duty ( % ) 16.05 Crustaceans and molluscs , prepared or preserved : A. Crabs 2-5 ( a ) B. Other 3-2 ( b ) ( c ) 20.01 Vegetables and fruit , prepared or preserved by vinegar or acetic acid , with or without sugar , whether or not containing salt , spices or mustard : B. Cucumbers and gherkins :  Cucumbers 3-5  Gherkins 8-8 C. Other 3-3 20.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : A. ( unchanged ) B. (unchanged ) C. Tomatoes :  Peeled tomatoes 5(d)  Tomato concentrates 5(d )  Other 7-2 ( d ) D. to G (unchanged ) H. Other , including mixtures :  Mixtures :  Mixtures known as 'TÃ ¼rlii' comprising beans in pod , aubergines , courgettes and various other vegetables 4-4  Other mixtures 8-8  Carrots 7  Other 3-5 20.03 Fruit preserved by freezing , containing added sugar : A. With a sugar content exceeding 13 % by weight 10-4 + ( L ) B. Other 10-4 20.04 Fruit , fruit-peel and parts of plants , preserved by sugar (drained , glacÃ © or crystallized ): B. Other : I. With a sugar content exceeding 13 % by weight 10 + ( L ) II . Other 10 ( a ) Duty rate suspended up to and including 30 June 1983 for crabs of the species 'King' (Paralithodes camtchaticus ), 'Hanasaki ' ( Paralithodes brevipes ), 'Kegani' (Erimacrus isenbecki ) and 'Queen' ( Chioccetes spp), 'Red' (Geryon quinquedens ) and 'Rough Stone' (Neolithodes asperrimus ), simply boiled in water and shelled , whether or not frozen , in immediate packings of a net capacity of 2 kg or more . ( b ) Duty rate suspended up to and including 30 June 1983 for lobster flesh , cooked , to be used by the processing industry for the manufacture of butters based on lobster , pastes , pates , soups or sauces . Checks on its use for this special purpose shall be carried out pursuant' to the relevant Community provisions . However , the suspension is not allowed where the treatment is carried out by retail sale or catering undertakings . ( c ) Duty rate suspended at 2-4 % up to and including 30 June 1983 for shrimps and prawns of the species 'Pandalus borealis' boiled in water and shelled , whether or not frozen or dried , intended for the industrial processing of products falling within heading No 16.05 . Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . ( d ) Under the conditions which have been determined by an exchange of letters (OJ No L 65 , 11 . 3 . 1981 , . p. 36 and OJ No C 325 , 12 . 12 . 1981 , p. T5 ). 31 . 12 . 82 Official Journal of the European Communities No L 375 / 17 CCT heading No Description Rate of duty ( % ) 20.05 Jams , fruit jellies , marmalades , fruit purÃ ©e and fruit pastes , being cooked preparations , whether or not containing added sugar : A. Chestnut purÃ ©e and paste : I. With a sugar content exceeding 13 % by weight 12 + (L ) II . Other 12 B. Jams and marmalades of citrus fruit : I. With a sugar content exceeding 30 % by weight 10-4 + ( L ) II . With a sugar content exceeding 13 % but not exceeding 30 % by weight 10-4 + ( L ) III . Other 10-8 C. Other : I. With a sugar content exceeding 30 % by weight : a ) Plum purÃ ©e and plum paste , in immediate packings of a net capacity exceeding 100 kg , for industrial processing (a ) 11-6 b ) Other 12 + (L ) II . With a sugar content exceeding 13 % but not exceeding 30 % by weight 12 + (L ) III . Other :  Fig purÃ ©e 4-8 -- Other 12 20.06 Fruit otherwise prepared or preserved , whether or not containing added sugar or spirit : A. Nuts ( including ground-nuts ), roasted , in immediate packings of a net capacity : I. Of more than 1 kg 2-3 II . Of 1 kg or less 2-6 B. Other : I. Containing added spirit : a ) Ginger : 1 . Of an actual alcoholic strength by mass not exceeding 11 ·85 % mas 10-4 2 . Other 12-8 b ) Pineapples , in immediate packings of a net capacity : 1 . Of more than 1 kg : aa ) With a sugar content exceeding 17 % by weight 12-8 + ( L ) bb ) Other 12-8 2 . Of 1 kg or less : aa ) With a sugar content exceeding 19 % by weight 12-8 + (L ) bb ) Other 12-8 c ) Grapes : 1 . With a sugar content exceeding 13 % by weight 12 ·8 + (L ) 2 . Other 12-8 ( a ) Entry under this subheading subject to conditions to be determined by the competent authorities . No L 375 / 18 Official Journal of the European Communities 31 . 12 . 82 CCT heading No Description Rate of duty ( % ) 20.06 (cont'd) B. I. d ) Peaches , pears and apricots , in immediate packings of a net capacity : 1 . Of more than 1 kg: aa ) With a sugar content exceeding 13 % by weight : 11 . Of an actual alcoholic strength by mass not exceeding 11-85 % mas 12-4 + 2 ads 22 . Other 12-8 + ( L ) bb ) Other : 11 . Of an actual alcoholic strength by mass not exceeding 11-85 % mas 12-4 22 . Other 12-8 2 . Of 1 kg or less : aa ) With a sugar content exceeding 15 % by weight 12-8 + ( L ) bb ) Other 12-8 e ) Other fruits : 1 . With a sugar content exceeding 9 % by weight : aa ) Of an actual alcoholic strength by mass not exceeding 11-85 % mas 12-4 + 2 ads bb ) Other 12-8 + ( L ) 2 . Other : aa ) Of an actual alcoholic strength by mass not exceeding 11-85 % mas 12-4 bb ) Other 12-8 ( a ) f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight : aa ) Of an actual alcoholic strength by mass not exceeding 11-85 % 12-4 + 2 ads bb ) Other 12-8 + ( L ) 2 . Other aa ) Of an actual alcoholic strength by mass not exceeding 11-85 % mas 12-4 bb ) Other 12-8 II . Not containing added spirit : Ã  a ) Containing added sugar , in immediate packings of a net capacity of more than 1 kg : 3 . Mandarins ( including tangerines and satsumas); clemen ­ tines , wilkings and other similar citrus hybrids 8-4 + 2 ads 4 . Grapes 8-8 + 2 ads 5 . Pineapples : aa ) With a sugar content exceeding 17 % by weight 8-8 + 2 ads bb ) Other 8-8 ( a ) Duty of 4 % up to and including 30 June 1983 and within the framework of a Community tariff quota of 1 500 tonnes for sweet , clear-fleshed cherries , marinated in alcohol , of a diameter not exceeding 18-9 millimetres , stoned , intended for the manufacture of chocolate products . Checks on their use for this special purpose shall be carried out pursuant to the relevant Community provisions . 31 . 12 . 82 Official Journal of the European Communities No L 375 / 19 CCT heading No Description Rate of duty (% ) 20.06 B. II . a ) 6 . Pears : (cont'd) aa ) With a sugar content exceeding 13 % by weight 8 + 2 ads bb ) Other 8 7 . Peaches and apricots : aa ) With a sugar content exceeding 13 % by weight :  Apricots 7 + 2 ads  Peaches 8-8 + 2 ads bb ) Other :  Apricots 7  Peaches 8-8 ex 8 . Other fruits :  Other than grapefruit 8*4 + 2 ads 9 . Mixtures of fruit : aa ) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits 8*2 + 2 ads bb ) Other 8-4 + 2 ads b ) Containing added sugar , in immediate packings of a net capacity of 1 kg or less : 3 . Mandarins (including tangerines and satsumas); clementines , wilkings and other similiar citrus hybrids 8 ·4 + 2 ads 4 . Grapes 9-6 + 2 ads 5 . Pineapples : aa ) With a sugar content exceeding 19 % by weight 9 ·6 + 2 ads bb ) Other 9-6 6 . Pears : aa ) With a sugar content exceeding 15 % by weight 8-8 + 2 ads bb ) Other 8-8 7 . Peaches and apricots : aa ) With a sugar content exceeding 15 % by weight : 11 . Peaches 8-8 + 2 ads 22 . Apricots 9-6 + 2 ads bb ) Other : 11 . Peaches 8-8 22 . Apricots 9-6 ex 8 . Other fruits :  Other than grapefruit 9-6 + 2 ads 9 . Mixtures of fruit : aa ) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits 6 + 2 ads bb) Other 9-2 + 2 ads No L 375 / 20 Official Journal of the European Communities 31 . 12 . 82 CCT heading No Description Rate of duty (% ) 20.06 B. II . c ) Not containing added sugar , in immediate packings of a net (cont'd) capacity : 1 . Of 4-5 kg or more : aa ) Apricots :  Halves 5-4  Pulp 17 (a )  Other 6-8 bb ) Peaches ( including nectarines) and plums 7-6 cc) Pears 8-4 ex dd ) Other fruits :  Other than grapefruit 9-2 ee) Mixtures of fruit 9-2 2 . Of less than 4 ·5 kg: aa ) Pears 8-4 ex bb ) Other fruits and mixtures of fruit :  Other than grapefruit 9-2 20.07 Fruit juices ( including grape must) and vegetable juices , whether or not - containing added sugar, but unfermented and not containing spirit : A. Of a density exceeding 1 * 33 / cm3 at 20 °C : I. Grape juice ( including grape must): a ) Of a value exceeding 22 ECU per 100 kg net weight 20 b) Of a value not exceeding 22 ECU per 100 kg net weight : 1 . With an added sugar content : exceeding 30 % by weight 20 + (L ) 2 . Other 20 II . Apple and pear juice ; mixtures of apple and pear juice : a ) Of a value exceeding 22 ECU per 100 kg net weight 16-8 b ) Of a value not exceeding 22 ECU per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight 16-8 + (L ) 2 . Other 16-8 III . Other : a ) Of a value exceeding 30 ECU per 100 kg net weight :  Grapefruit 5  Other 16-8 b ) Of a value not exceeding 30 ECU per 100 kg net weight : 1 . With an added sugar content exceeding 30 % by weight :  Grapefruit 5 + (L )  Other 16-8 + (L ) 2 . Other :  Grapefruit 5  Other 16-8 ( a ) Duty rate of 4-7 % within the limits of an annual Community tariff quota of 90 tonnes . 31 . 12 . 82 Official Journal of the European Communities No L 375 / 21 CCT heading No Description Rate of duty ( % ) 20.07 B. Of a density of 1-33 / cm3 or less at 20 °C : (cont'd) I. Grape , apple and pear juice ( including grape must): mixtures of apple and pear juice : a ) Of a value exceeding 18 ECU per 100 kg net weight : 1 . Grape juice ( including grape must): aa ) Concentrated : 1 1 . With an added sugar content exceeding 30 % by weight 11-2 22 . Other 11-2 bb ) Other : 1 1 . With an added sugar content exceeding 30 % by weight 11-2 22 . Other 11-2 2 . Apple and pear juice : aa ) Containing added sugar 9-6 bb ) Other 10 3 . Mixtures of apple and pear juice 10 b ) Of a value of 18 ECU or less per 100 kg net weight : 1 . Grape juice ( including grape must ): aa ) Concentrated : 1 1 . With an added sugar content exceeding 30 % by weight 11-2 + (L ) 22 . Other 11-2 bb ) Other : 1 1 . With an added sugar content exceeding 30 % by weight 11*2 + (L ) 22 . Other 11-2 2 . Apple juice : aa ) With an added sugar content exceeding 30 % by weight 9-6 + (L ) bb ) With an added sugar content of 30 % or less by weight 9-6 cc) Not containing added sugar 10 3 . Pear juice : aa ) With an added sugar content exceeding 30 % by weight 9-6 + (L ) bb ) With an added sugar content of 30 % or less by weight 9-6 cc) Not containing added sugar 10 4 . Mixtures of apple and pear juice : aa ) With an added sugar content exceeding 30 % by weight 10 + (L ) bb ) Other 10 II . Other : a ) Of a value exceeding 30 ECU per 100 kg net weight : 1 . Orange juice 7-6 3 . Lemon juice and other citrus fruit juices : aa ) Containing added sugar 7-2 bb ) Other 7-6 No L 375 / 22 Official Journal of the European Communities 31 . 12 . 82 CCT heading No Description Rate of duty(% ) 20.07 B. II . a ) 4 . Pineapple juice : (cont'd) aa ) Containing added sugar 7-6 bb ) Other 8 5 . Tomato juice : aa ) Containing added sugar 8 bb ) Other 8-4 6 . Other fruit and vegetable juices : aa ) Containing added sugar 8-4 bb ) Other 8-8 7 . Mixtures : aa ) Of citrus fruit juices and pineapple juice : 1 1 . Containing added sugar 7-6 22 . Other 8 bb ) Other : 11 . Containing added sugar 8-4 22 . Other 8-8 b) Of a value of 30 ECU or less per 100 kg net weight : 1 . Orange juice : aa ) With an added sugar content exceeding 30 % by weight 7-6 + ( L ) bb ) Other 7-6 3 . Lemon juice : aa) With an added sugar content exceeding 30 % by weight 7-2 + (L ) bb ) With an added sugar content of 30 % or less by weight 7-2 cc) Not containing added sugar 7-6 4 . Other citrus fruit juices: aa ) With an added sugar content exceeding 30 % by weight 7-2 + ( L ) bb ) With an added sugar content of 30 % or less by weight 7-2 cc) Not containing added sugar 7-6 5 . Pineapple juice : aa ) With an added sugar content exceeding 30 % by weight 7-6 + (L ) bb ) With an added sugar content of 30 % or less by weight 7-6 cc) Not containing added sugar 8 6 . Tomato juice : aa ) With an added sugar content exceeding 30 % by weight 8 + (L ) bb) With an added sugar content of 30 % or less by weight 8 cc) Not containing added sugar 8-4 7 . Other fruit and vegetable juices : aa ) With an added sugar content exceeding 30 % by weight 8-4 + (L ) bb ) With an added sugar content of 30 % or less by weight 8-4 cc) Not containing added sugar 8-8 31 . 12 . 82 Official Journal of the European Communities No L 375 / 23 CCT heading No Description Rate of duty ( % ) 20.07 (cont'd) B. II . b ) 8 . Mixtures : aa ) Of citrus fruit juices and pineapple juice : 1 1 . With an added sugar content exceeding 30 % by weight 7-6 + (L ) 22 . With an added sugar content of 30 % or less by weight 7-6 33 . Not containing added sugar 8 bb ) Other : 1 1 . With an added sugar content exceeding 30 % by weight 8-4 + (L ) 22 . With an added sugar content of 30 % or less by weight 8-4 33 . Not containing added sugar 8-8 22.04 Grape must , in fermentation or with fermentation arrested otherwise than by the addition of alcohol 16 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : A. Sparkling wine 9-6 ECU per hi B. Wine other than that referred to in A in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar , measured at a temperature of 20 °C . 9-6 ECU per hi C. Other : I. Of an actual alcoholic strength by volume not exceeding 13 % vol , in containers holding: a ) Two litres or less :  Wine of fresh grapes 3-4 ECU per hi ( a )  Other 5-8 ECU per hi ( a ) b ) More than two litres :  Wine of fresh grapes 2-6 ECU per hi ( a )  Other 4-3 ECU per hi ( a ) II . Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol , in containers holding: a ) Two litres or less :  Wine of fresh grapes 4 ECU per hi ( a )  Other 6-7 ECU per hi ( a ) b ) More than two litres :  Wine of fresh grapes 3-1 ECU per hi ( a )  Other 5-3 ECU per hi ( a ) ( a ) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wines , if such rate is fixed for the purposes of the common agricultural policy . No L 375 / 24 Official Journal of the European Communities 31 . 12 . 82 CCT heading No Description Rate of duty ( % ) 22.05 (cont'd) C. III . Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol , in containers holding : a ) Two litres or less : 2 . Other :  Wine of fresh grapes  Other b ) More than two litres : 4-9 ECU per hi ( a ) 8-2 ECU per hi ( a ) 3 . Other :  Wine of fresh grapes  Other IV . Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol , in containers holding : 4 ECU per hi ( a ) 6-7 ECU per hi ( a ) a ) Two litres or less : 2 . Other :  Wine of fresh grapes 5-5 ECU per hi ( a )  Other 9-2 ECU per hi ( a ) b ) More than two litres : 3 . Other :  Wine of fresh grapes 5-5 ECU per hi ( a )  Other 9-2 ECU per hi ( a ) V. Of an actual alcoholic strength by volume exceeding 22 % vol , in containers holding : a ) Two litres or less :  Wine of fresh grapes 0-4 ECU per hi per % vol of alcohol + 2-8 ECU per hi ( a )  Other 0-7 ECU per hi per % vol of alcohol + 4-8 ECU per hi ( a ) b ) More than two litres :  Wine of fresh grapes 0-4 ECU per hi per % vol of alcohol ( a )  Other 0-7 ECU per hi per % vol of alcohol ( a ) 22.08 Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher ; denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength : ex A. Denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength : -  Obtained from the agricultural products shown in Annex II of the EEC Treaty 6-4 ECU per hi ( a ) The exchange rate to be applied in converting into national currencies the ECU in which the customs duty is expressed shall be the representative rate applicable to wines , if such rate is fixed for the purposes of the common agricultural policy . 31 . 12 . 82 Official Journal of the European Communities No L 375 / 25 CCT heading No Description Rate of duty (% ) 22.08 (cont 'd) ex B. Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher :  Obtained from the agricultural products shown in Annex II of the EEC Treaty 12 ECU per hi 22.09 Spirits (other than those of heading No 22.08 ); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as 'concentrated extracts') for the manufacture of beverages : A. Spirits (other than those of heading No 22.08 ), in containers holding: ex I. Two litres or less :  Obtained from the agricultural products shown in Annex II of the EEC Treaty 0*6 ECU per hi per % vol of alcohol + 4 ECU per hi ex II . More than two litres :  Obtained from the agricultural products shown in Annex II of the Treaty 0-6 ECU per hi per % vol of alcohol 22.10 Vinegar and substitutes for vinegar : A. Wine vinegar , in containers holding: I. Two litres or less II . More than two litres 3-2 ECU per hi 2-4 ECU per hi B. Other , in containers holding : I. Two litres or less II . More than two litres 3-2 ECU per hi 2-4 ECU per hi 23.05 Wine lees ; argol : A. Wine lees : II . Other 0-8 ECU per kg of total alcohol 23.06 Products of vegetable origin of a kind used for animal food , not elsewhere specified or included : A. Acorns , horse chestnuts and pomace or marc of fruit : I. Grape marc: b ) Other 0-8 ECU per kg of total alcohol